Citation Nr: 0837838	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-08 271	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
February 1971 and from March 1981 to March 1985.  He also 
served in the Army National Guard.

VA denied service connection for a disability of the right 
knee by decisions entered in August 1985 and December 2004.  
However, it appears that additional service treatment records 
were subsequently added to the claims file, including 
relevant records pertaining to the appellant's post-March 
1985 service in the Army National Guard.

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the RO in 
Winston-Salem, North Carolina that, in effect, reconsidered 
the appellant's claim.  See 38 C.F.R. § 3.156(c).  After the 
decision was entered, the case was transferred to the 
jurisdiction of the RO in Nashville, Tennessee.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

During a hearing held at the RO in July 2008, the appellant's 
representative raised the issue of the appellant's 
entitlement to service connection for degenerative joint 
disease of the right knee as secondary to a service-connected 
left knee disorder.  Thus far, neither he nor the appellant 
has been provided a notice letter under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007)), pertaining to the 
matter of secondary service connection.  This needs to be 
corrected.

The record on appeal contains a service department 
examination report that shows the appellant was found to have 
bilateral patellofemoral crepitus in October 1998, while 
enrolled in the Army National Guard.  Presently, the record 
on appeal contains no information with respect to his duty 
status on that date (or any other date(s) of his National 
Guard service).  Because that information could be relevant 
to the adjudication of his claim, additional development is 
required.

In February 2006, the appellant reported that his knees had 
been x-rayed at the VA Medical Center (VAMC) in Fayetteville, 
North Carolina in January 2006, and that he had been issued 
braces.  He later indicated that he had an upcoming 
appointment at that facility on April 13, 2006.  Although the 
record on appeal contains outpatient treatment reports from 
the Fayetteville VAMC dated in January 2006, it does not 
contain any of the X-ray or prosthetic reports to which the 
appellant has alluded.  Nor does it contain any reports from 
April 2006.  This needs to be investigated.  See, e.g, Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

During the hearing in July 2008, the appellant and his 
representative indicated that the appellant had received 
treatment for knee problems at the VA Outpatient Clinic 
(VAOPC) in Knoxville, Tennessee.  Presently, the only record 
in the claims file from that facility is an x-ray report, 
dated in February 2007.  This should also be investigated.

The appellant's representative had advanced argument to the 
effect that the appellant should be examined for purposes of 
obtaining an opinion with respect to the etiology of his 
right knee difficulties.  The Board agrees.  As noted 
previously, the evidence shows that the appellant was found 
to have bilateral patellofemoral crepitus in October 1998, 
while enrolled in the Army National Guard.  He has testified 
that he engaged in a good deal of running and physical 
training during service, and that he has had problems ever 
since, and current reports show that he has osteoarthritic 
changes in both knees.  See, e.g., 38 U.S.C.A. § 5103A(d), 
38 C.F.R. § 3.159(c)(4), and McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
appellant and his representative relative to 
the matter currently on appeal.  The letter 
must contain, among other things, notice of 
the information and evidence necessary to 
substantiate a claim for secondary service 
connection.  The appellant and his 
representative should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Ask the appellant to identify, and 
provide releases for (where necessary), any 
care providers who might possess new or 
additional evidence pertinent to the claim 
on appeal (including, for example, Dr. 
Picker).  If he provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the 
claims file.

3.  Ask the service department to verify the 
appellant's periods of service in the Army 
National Guard, including all periods of 
active duty for training and inactive duty 
training, or to provide a "points summary" 
that contains the necessary information.  
The evidence obtained should be associated 
with the claims file.

4.  Take action to ensure that all relevant 
records of the appellant's treatment at the 
VAMC in Fayetteville, North Carolina are 
associated with the claims file, including, 
but not limited to, records of any relevant 
X-rays obtained at that facility in January 
2006, records of any prosthetic devices 
(e.g., braces) he may have been issued at 
that time, and records of any relevant 
treatment he may have received in April 
2006.

5.  Take action to ensure that all relevant 
records of the appellant's treatment at the 
VAOPC in Knoxville, Tennessee are associated 
with the claims file.

6.  After the foregoing development has been 
completed, arrange to have the appellant 
scheduled for an examination of his right 
knee.  After reviewing the claims file, 
examining the appellant, and conducting any 
testing deemed necessary, the examiner 
should offer opinions as to:  (a) whether it 
is at least as likely as not (i.e., whether 
it is 50 percent or more probable) that the 
appellant has a current disability of the 
right knee that can be attributed to 
service, to include any in-service running 
or physical training, and (b) whether it is 
at least as likely as not that he has a 
current disability of the right knee that is 
due to, or has been chronically or 
permanently worsened by, his service-
connected left knee disorder.  In so doing, 
the examiner should discuss the 
significance, if any, of the fact that the 
appellant was found to have patellofemoral 
crepitus of the right knee in October 1998, 
while enrolled in the Army National Guard.  
A complete rationale should be provided.

7.  Thereafter, take adjudicatory action on 
the claim here in question.  In so doing, 
consider whether service connection for the 
right knee is warranted on either a direct 
or secondary basis.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
appellant and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, the current 
version of 38 C.F.R. § 3.159 and the current 
and former versions of 38 C.F.R. § 3.310.  
See Notice and Assistance Requirements and 
Technical Correction, 73 Fed. Reg. 23,353 
(Apr. 30, 2008) (codified at 38 C.F.R. 
§ 3.159 (2008)); Claims Based on Aggravation 
of a Nonservice-Connected Disability, 71 
Fed. Reg. 52,744 (Sept. 7, 2006) (codified 
at 38 C.F.R. § 3.310 (2008)); 38 C.F.R. 
§ 3.310 (2006).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

